NO. 07-12-00239-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                    JUNE 22, 2012


                         EX PARTE JOE LEE TOUCHSTONE
                          ___________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                        ORDER



      Joe Lee Touchstone, a prison inmate appearing pro se, has filed a pleading in

this court asserting he has been unlawfully incarcerated by the State of Texas since

February 13, 1991, because his underlying conviction and sentence are void. He asks

that we initiate proceedings leading to a declaration that the underlying conviction is

“null and void.”   In an opinion dated October 14, 1991, we affirmed Touchstone’s

conviction for aggravated sexual assault in cause number 07-91-0054-CR. No petition

for discretionary review was filed and mandate issued on December 12, 1991. 1




      1
         We judicially notice these facts as recited in our opinion in In re Touchstone,
No. 07-03-0489-CV 2003 Tex. App. Lexis 10013, at *1 (Tex.App.--Amarillo Nov. 25,
2003, orig. proceeding) (mem. op.). We also judicially notice Touchstone’s history of
attempts to obtain post-conviction relief in the Texas Court of Criminal Appeals and in
federal court. See Touchstone v. Quarterman, No. 2:09-CV-0057, 2009 U.S. Dist. Lexis
2633, at *1-2 (N.D. Tex. Mar. 12, 2009) (stating history), adopted, 2009 U.S. Dist. Lexis
24714 (N. D. Tex. Mar. 23, 2009).
      As an intermediate appellate court, we have no post-conviction jurisdiction to

consider the relief Touchstone requests by his pleading because the exclusive means of

challenging a final felony conviction is in the Texas Court of Criminal Appeals according

to article 11.07 of the Texas Code of Criminal Procedure. Tex. Code Crim. Proc. Ann.

art. 11.07 (West Supp. 2011); Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243

(Tex.Crim.App. 1991) (orig. proceeding) (stating only the Texas Court of Criminal

Appeals has jurisdiction over post-conviction felony proceedings).


      Accordingly, we dismiss this proceeding for want of jurisdiction


      It is so ordered.




                                                      James T. Campbell
                                                           Justice



Do not publish.




                                           2